ORDER

PER CURIAM.
Christopher Kimble (“Movant”) appeals from the judgment of the motion court denying his motion for post-conviction relief without an evidentiary hearing. Mov-ant argues the motion court clearly erred in denying his Rule 24.035 motion to vacate, set aside or correct the judgment or sentence of the plea court because his counsel was ineffective for promising or guaranteeing that Movant would receive the same sentence he received in his St. Charles County case if he entered an open or blind guilty plea.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s findings of fact and conclusions of law are not clearly erroneous and affirm. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).